                                                                                    FILED
                                                                          CLERK, U.S. DISTRICT COURT



                                                                              06/17/21
1    ERIC BALL (CSB No. 241327)
     eball@fenwick.com                                                  CENTRAL DISTRICT OF CALIFORNIA

2    RAJIV PATEL (CSB No. 178946)                                         BY: ___________________ DEPUTY
     rpatel@fenwick.com
3    FENWICK & WEST LLP
     801 California Street
4    Mountain View, CA 94041
     Telephone: 650.988.8500
5    Facsimile: 650.938.5200
6    MICHAEL SACKSTEDER (CSB No. 191605)
     msacksteder@fenwick.com
7    FENWICK & WEST LLP
     555 California Street
8    San Francisco, CA 94104
     Telephone: 415.875.2300
9    Facsimile: 650.938.5200
10   Attorneys for Plaintiff
     SHINMAX INDUSTRY CO., LTD.
11
12                        UNITED STATES DISTRICT COURT
13                       CENTRAL DISTRICT OF CALIFORNIA
14                                     EASTERNDIVISION
15
16    SHINMAX INDUSTRY CO., LTD.,               Case No. 2:20-cv-9498-JWH-MAA
17                        Plaintiff,            STIPULATED PROTECTIVE
18                                              ORDER FOR LITIGATION
            v.
                                                INVOLVING PATENTS, HIGHLY
19    WAHUDA LLC a/k/a Wahuda                   SENSITIVE CONFIDENTIAL
20    Tools,                                    INFORMATION AND/OR TRADE
                                                SECRETS
21
                          Defendant(s).
22
23         Pursuant to Federal Rule of Evidence 26(c) and to facilitate the production and
24   receipt of information in discovery in this action, Plaintiff Shinmax Industry Co., Ltd.
25   (“Shinmax”), and Defendant Wahuda LLC a/k/a Wahuda (“Wahuda”), have agreed
26   and stipulated, through their respective counsel, to the entry of an order for the
27   protection of trade secret, proprietary, and other confidential research, development,
28   financial, business, or commercial information that may be produced or otherwise
1    disclosed by them during the course of this action.
2          Upon consideration of the record and proceedings herein, the parties hereby
3    stipulate to the following terms:
4
5    1.    PURPOSES AND LIMITATIONS

6          Discovery in this action is likely to involve production of confidential,

7    proprietary, or private information for which special protection from public

8    disclosure and from use for any purpose other than prosecuting this litigation may

9    be warranted. Accordingly, the parties hereby stipulate to and petition the Court to

10   enter the following Stipulated Protective Order. The parties acknowledge that this

11   Stipulated Protective Order does not confer blanket protections on all disclosures or

12   responses to discovery and that the protection it affords from public disclosure and

13   use extends only to the limited information or items that are entitled to confidential

14   treatment under the applicable legal principles. The parties further acknowledge, as

15   set forth in Section 13.3 below, that this Stipulated Protective Order does not entitle

16   them to file confidential information under seal; Local Rule 79-5 sets forth the

17   procedures that must be followed and the standards that will be applied when a

18   party seeks permission from the Court to file material under seal. Discovery in this

19   action is likely to involve production of confidential, proprietary, or private

20   information for which special protection from public disclosure and from use for

21   any purpose other than prosecuting this litigation may be warranted.

22
23   2.    GOOD CAUSE STATEMENT

24         This action is likely to involve trade secrets, customer and pricing lists and

25   other valuable research, development, commercial, financial, technical and/or

26   proprietary information for which special protection from public disclosure and

27   from use for any purpose other than prosecution of this action is warranted. Such

28   confidential and proprietary materials and information consist of, among other

                                                2
1    things, confidential business or financial information, information regarding
2    confidential business practices, or other confidential research, development, or
3    commercial information (including information implicating privacy rights of third
4    parties), information otherwise generally unavailable to the public, or which may be
5    privileged or otherwise protected from disclosure under state or federal statutes,
6    court rules, case decisions, or common law. The parties stipulate that disclosure of
7    this information would cause competitive harm to the parties. For example, the
8    parties believe that competitors will gain an unfair advantage if they learn the
9    parties’ Protected Material, such as financial information, accounting information,
10   customer lists, vendor lists, costs or profits structure, sales information, product
11   lines, business and marketing strategy or information about operations.
12   Accordingly, to expedite the flow of information, to facilitate the prompt resolution
13   of disputes over confidentiality of discovery materials, to adequately protect
14   information the parties are entitled to keep confidential, to ensure that the parties
15   are permitted reasonable necessary uses of such material in preparation for and in
16   the conduct of trial, to address their handling at the end of the litigation, and to
17   serve the ends of justice, a protective order for such information is justified in this
18   matter. It is the intent of the parties that information will not be designated as
19   confidential for tactical reasons and that nothing be so designated without a good
20   faith belief that it has been maintained in a confidential, non-public manner, and
21   there is good cause why it should not be part of the public record of this case.
22
23   3.    DEFINITIONS
24         3.1.   Action: This pending federal lawsuit, Shinmax Industry Co., LTD. v.
25                Wahuda LLC a/k/a Wahuda Tools, Civil Action Case No. 2:20-cv-
26                9498-JWH-MAA.
27         3.2.   Challenging Party: A Party or Nonparty that challenges the
28                designation of information or items under this Stipulated Protective
                                                 3
1           Order.
2    3.3.   “CONFIDENTIAL” Information or Items: Information (regardless of
3           how it is generated, stored or maintained) or tangible things that
4           qualify for protection under Federal Rule of Civil Procedure 26(c), and
5           as specified above in the Good Cause Statement.
6    3.4.   Counsel: Outside Counsel and In-House Counsel (as well as their
7           support staff).
8    3.5.   Designating Party: A Party or Nonparty that designates information or
9           items that it produces in disclosures or in responses to discovery as
10          “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
11          ATTORNEYS’ EYES ONLY.”
12   3.6.   Disclosure or Discovery Material: All items or information, regardless
13          of the medium or manner in which it is generated, stored, or
14          maintained (including, among other things, testimony, transcripts, and
15          tangible things), that is produced or generated in disclosures or
16          responses to discovery in this matter, including documents, data and
17          information, answers to interrogatories, answers to deposition
18          questions, responses to requests for admission, affidavits, expert
19          reports, any information copied or extracted therefrom, as well as all
20          copies, excerpts, summaries, or compilations thereof, plus testimony,
21          conversations or presentations by parties or counsel to or in court or in
22          other settings.
23   3.7.   Expert: A person with specialized knowledge or experience in a
24          matter pertinent to the litigation who (1) has been retained by a Party
25          or its counsel to serve as an expert witness or as a consultant in this
26          Action; (2) is not a current employee of a Party; and (3) at the time of
27          retention, is not anticipated to become an employee of a Party or a
28          Party’s competitor.
                                          4
1    3.8.   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
2           Information or Items: Extremely sensitive “Confidential Information
3           or Items,” the disclosure of which to another Party or Nonparty would
4           create a substantial risk of serious harm that could not be avoided by
5           less restrictive means. It includes, without limitation, (1) highly
6           sensitive settlement and/or licensing agreements (including drafts
7           thereof) that are subject to a third-party confidentiality agreement
8           requiring Highly Confidential – Attorneys’ Eyes Only designation; (2)
9           highly sensitive corporate strategy data; (3) highly sensitive product
10          information containing information not available to competitors or the
11          public concerning present products, anticipated products or products in
12          development; (4) pending but unpublished patent applications; (5)
13          customers’ identities and personal information; and (6) other highly
14          confidential technical, research and development, and financial
15          information.
16   3.9.   In-House Counsel: Attorneys who are employees of a party to this
17          Action (as well as their support staff). In-House Counsel does not
18          include Outside Counsel or any other outside counsel.
19   3.10. Nonparty: Any natural person, partnership, corporation, association,
20          or other legal entity not named as a Party to this action.
21   3.11. Outside Counsel: Attorneys and their support staff who are not
22          employees of a party to this Action and who (i) are retained to
23          represent or advise a party to this Action; (ii) have appeared in this
24          Action on behalf of such party; (iii) are employed with a law firm that
25          is retained to represent or advise a party regarding this action; or (iv)
26          are affiliated with a law firm which has appeared on behalf of that
27          party.
28   3.12. Party: Any party to this Action, including all of its officers, directors,
                                          5
1                 employees, consultants, retained experts, In-House Counsel, and
2                 Outside Counsel (and their support staffs).
3          3.13. Producing Party: A Party or Nonparty that produces Disclosure or
4                 Discovery Material in this Action.
5          3.14. Professional Vendors: Persons or entities that provide litigation
6                 support services (e.g., photocopying, videotaping, translating,
7                 preparing and reviewing discovery material, exhibits or
8                 demonstrations, and organizing, storing, or retrieving data in any form
9                 or medium) and their employees and subcontractors.
10         3.15. Protected Material: Any Disclosure or Discovery Material that is
11                designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
12                ATTORNEYS’ EYES ONLY.”
13         3.16. Receiving Party: A Party that receives Disclosure or Discovery
14                Material from a Producing Party.
15
16   4.    SCOPE
17         The protections conferred by this Stipulated Protective Order cover not only
18   Protected Material, but also (1) any information copied or extracted from Protected
19   Material; (2) all copies, excerpts, summaries, or compilations of Protected Material;
20   and (3) any testimony, conversations, or presentations by Parties or their Counsel
21   that might reveal Protected Material.
22         However, the protections conferred by this Stipulated Protective Order do not
23   cover the following information: (a) any information that is in the public domain at
24   the time of disclosure to a Receiving Party or becomes part of the public domain
25   after its disclosure to a Receiving Party as a result of publication not involving a
26   violation of this Order, including information that has become part of the public
27   record through trial or otherwise; and (b) any information known to the Receiving
28   Party prior to the disclosure or obtained by the Receiving Party after the disclosure
                                                6
1    from a source who obtained the information lawfully and under no obligation of
2    confidentiality to the Designating Party or Producing Party.
3           Any use of Protected Material at trial shall be governed by the orders of the
4    trial judge. This Stipulated Protective Order does not govern the use of Protected
5    Material at trial.
6
7    5.     DURATION
8           Even after final disposition of this litigation, the confidentiality obligations
9    imposed by this Stipulated Protective Order shall remain in effect until a
10   Designating Party agrees otherwise in writing or a court order otherwise directs.
11   Final disposition shall be deemed to be the later of (1) dismissal of all claims and
12   defenses in this Action, with or without prejudice; and (2) final judgment herein
13   after the completion and exhaustion of all appeals, rehearings, remands, trials, or
14   reviews of this Action, including the time limits for filing any motions or
15   applications for extension of time pursuant to applicable law.
16
17   6.     DESIGNATING PROTECTED MATERIAL
18          6.1.   Exercise of Restraint and Care in Designating Material for Protection.
19                        Each Party or Nonparty that designates information or items for
20                 protection under this Stipulated Protective Order must take care to
21                 limit any such designation to specific material that qualifies under the
22                 appropriate standards. The Designating Party must designate for
23                 protection only those parts of material, documents, items, or oral or
24                 written communications that qualify so that other portions of the
25                 material, documents, items, or communications for which protection is
26                 not warranted are not swept unjustifiably within the ambit of this
27                 Stipulated Protective Order.
28                        Mass, indiscriminate, or routinized designations are prohibited.
                                                  7
1           Designations that are shown to be clearly unjustified or that have been
2           made for an improper purpose (e.g., to unnecessarily encumber the
3           case development process or to impose unnecessary expenses and
4           burdens on other parties) may expose the Designating Party to
5           sanctions.
6    6.2.   Manner and Timing of Designations.
7                 Except as otherwise provided in this Stipulated Protective Order
8           (see, e.g., Sections 6.3(a) and 6.3(b) below), or as otherwise stipulated
9           or ordered, Disclosure or Discovery Material that qualifies for
10          protection under this Stipulated Protective Order must be clearly so
11          designated before the material is disclosed or produced.
12   6.3.   Designation in conformity with this Stipulated Protective Order
13          requires the following:
14          (a)   For information in documentary form (e.g., paper or electronic
15                documents, but excluding transcripts of depositions or other
16                pretrial or trial proceedings), that the Producing Party affix at a
17                minimum, the legend “CONFIDENTIAL” or “HIGHLY
18                CONFIDENTIAL – ATTORNEYS’ EYES ONLY” to each
19                page that contains protected material. If only a portion or
20                portions of the material on a page qualifies for protection, the
21                Producing Party also must clearly identify the protected
22                portion(s) (e.g., by making appropriate markings in the
23                margins).
24                       A Party or Nonparty that makes original documents
25                available for inspection need not designate them for protection
26                until after the inspecting Party has indicated which documents it
27                would like copied and produced. During the inspection and
28                before the designation, all of the material made available for
                                         8
1          inspection shall be deemed “HIGHLY CONFIDENTIAL –
2          ATTORNEYS’ EYES ONLY.” After the inspecting Party has
3          identified the documents it wants copied and produced, the
4          Producing Party must determine which documents, or portions
5          thereof, qualify for protection under this Stipulated Protective
6          Order. Then, before producing the specified documents, the
7          Producing Party must affix the appropriate legend
8          (“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
9          ATTORNEYS’ EYES ONLY”) to each page that contains
10         Protected Material. If only a portion or portions of the material
11         on a page qualifies for protection, the Producing Party also must
12         clearly identify the protected portion(s) (e.g., by making
13         appropriate markings in the margins).
14   (b)   For transcripts of depositions or other pretrial or trial
15         proceedings, that the original and all copies of any transcript, in
16         whole or in part, be marked “CONFIDENTIAL” or “HIGHLY
17         CONFIDENTIAL – ATTORNEYS’ EYES ONLY” by the court
18         reporter at the request of any party. This request may be made
19         orally during the proceeding or in writing within thirty (30) days
20         of receipt of the transcript of the proceeding. Deposition
21         transcripts shall be treated by default as “HIGHLY
22         CONFIDENTIAL – ATTORNEYS’ EYES ONLY” until the
23         expiration of the time to make a confidentiality designation. Any
24         portions so designated shall thereafter be treated in accordance
25         with the terms of this Order.
26         Transcripts containing Protected Material shall have an obvious
27         legend with the appropriate designation on the title page and
28         every subsequent page that the transcript contains Protected
                                  9
1                 Material. If only portions of a transcript are designated as
2                 Protected Material, then the title page shall be followed by a list
3                 of all pages (including line numbers as appropriate) that have
4                 been designated as Protected Material and the level of protection
5                 being asserted by the Designating Party. The Designating Party
6                 shall inform the court reporter of these requirements.
7           (c)   For information produced in an electronic form with a load file,
8                 the Designating Party shall note the degree of confidentiality of
9                 the Protected Material in the load file.
10          (d)   For information produced in nondocumentary form, and for any
11                other tangible items, that the Producing Party affix in a
12                prominent place on the exterior of the container or containers in
13                which the information is stored the legend “CONFIDENTIAL”
14                or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
15                ONLY.” If only a portion or portions of the information
16                warrants protection, the Producing Party, to the extent
17                practicable, shall identify the protected portion(s) and specify
18                the level of protection being asserted.
19   6.4.   Inadvertent Failure to Designate.
20                A failure to designate qualified information or items does not,
21          standing alone, waive the Designating Party’s right to secure
22          protection under this Stipulated Protective Order for such material.
23          Upon subsequent correction of a designation, the Receiving Party must
24          make reasonable efforts to assure that the material is treated in
25          accordance with any revised designations under the provisions of this
26          Stipulated Protective Order and promptly collect any copies of the
27          material that have been provided to individuals other than those
28          authorized under Paragraph 9 of this Order. The Designating Party
                                         10
1                 may also request the individuals to execute the “Acknowledgment and
2                 Agreement to Be Bound” that is attached hereto as Exhibit A.
3
4    7.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
5          7.1.   Timing of Challenges.
6                       Any Party or Nonparty may challenge a designation of
7                 confidentiality at any time that is consistent with the Court’s
8                 Scheduling Order.
9          7.2.   Meet and Confer.
10                      The Challenging Party shall initiate the dispute resolution
11                process, which shall comply with Local Rule 37.1 et seq., and with
12                Section 4 of Judge Audero’s Procedures (“Mandatory Telephonic
13                Conference for Discovery Disputes”).1
14         7.3.   Burden of Persuasion.
15                      The burden of persuasion in any such challenge proceeding shall
16                be on the Designating Party. Frivolous challenges, and those made for
17                an improper purpose (e.g., to harass or impose unnecessary expenses
18                and burdens on other parties) may expose the Challenging Party to
19                sanctions. Unless the Designating Party has waived or withdrawn the
20                confidentiality designation, all parties shall continue to afford the
21                material in question the level of protection to which it is entitled under
22                the Producing Party’s designation until the Court rules on the
23                challenge.
24
25
26
27   1
      Judge Audero’s Procedures are available at
28   https://www.cacd.uscourts.gov/honorable-maria-audero.
                                               11
1    8.   ACCESS TO AND USE OF PROTECTED MATERIALS
2         8.1.   Basic Principles.
3                      A Receiving Party may use Protected Material that is disclosed
4                or produced by another Party or by a Nonparty in connection with this
5                Action only for prosecuting, defending, or attempting to settle their
6                present dispute. Such Protected Material may be disclosed only to the
7                categories of persons and under the conditions described in this
8                Stipulated Protective Order. When the Action reaches a final
9                disposition, a Receiving Party must comply with the provisions of
10               Section 14 below.
11                     Protected Material must be stored and maintained by a
12               Receiving Party at a location and in a secure manner that ensures that
13               access is limited to the persons authorized under this Stipulated
14               Protective Order.
15        8.2.   Disclosure of “CONFIDENTIAL” Information or Items.
16                     Unless otherwise ordered by the Court or permitted in writing
17               by the Designating Party, a Receiving Party may disclose any
18               information or item designated “CONFIDENTIAL” only to:
19               (a)   The Receiving Party’s Outside Counsel, as well as employees of
20                     said Outside Counsel to whom it is reasonably necessary to
21                     disclose the information for this Action;
22               (b)   The officers, directors, and employees (including In-House
23                     Counsel) of the Receiving Party to whom disclosure is
24                     reasonably necessary for this Action;
25               (c)   Experts of the Receiving Party to whom disclosure is reasonably
26                     necessary for this Action and who have signed the
27                     “Acknowledgment and Agreement to Be Bound” (Exhibit A);
28               (d)   The Court and its personnel;
                                             12
1           (e)   Court reporters and their staff, including stenographic,
2                 videographic, and clerical personnel;
3           (f)   Professional jury or trial consultants and mock jurors who have
4                 signed the “Acknowledgment and Agreement to be Bound”
5                 (Exhibit A);
6           (g)   Professional Vendors to whom disclosure is reasonably
7                 necessary or this Action;
8           (h)   The author or recipient of a document containing the
9                 information or a custodian or other person who otherwise
10                possessed or knew the information;
11          (i)   During their depositions or in court proceedings, witnesses, and
12                attorneys for witnesses, in the Action provided that: (i) such
13                documents or information were authored by, addressed to, or
14                received by such persons or other persons employed by the same
15                entity as such persons, (ii) such documents or information were
16                produced by or obtained from such persons or their employee, or
17                (iii) to whom disclosure is reasonably necessary and who have
18                signed the “Acknowledgment and Agreement to Be Bound”
19                (Exhibit A), unless otherwise agreed by the Designating Party or
20                ordered by the Court. Pages of transcribed deposition testimony
21                or exhibits to depositions that reveal Protected Material may be
22                separately bound by the court reporter and may not be disclosed
23                to anyone except as permitted under this Stipulated Protective
24                Order; and
25          (j)   Any mediator or settlement officer, and their supporting
26                personnel, mutually agreed upon by any of the parties engaged
27                in settlement discussions.
28   8.3.   Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
                                        13
1    ONLY” Information or Items.
2          Unless otherwise ordered by the Court or permitted in writing
3    by the Designating Party, a Receiving Party may disclose any
4    information or item designated “HIGHLY CONFIDENTIAL –
5    ATTORNEYS’ EYES ONLY” only to:
6    (a)   The Receiving Party’s Outside Counsel, as well as employees of
7          said Outside Counsel to whom it is reasonably necessary to
8          disclose the information for this Action;
9    (b)   No more than three (3) In-House Counsel of the Receiving
10         Party, that has previously been identified to the other side in
11         writing, to whom disclosure is reasonably necessary for this
12         Action.
13   (c)   Experts of the Receiving Party (1) to whom disclosure is
14         reasonably necessary for purposes of this Action, (2) who have
15         signed the “Acknowledgment and Agreement to Be Bound,”
16         Exhibit A.
17   (d)   The Court and its personnel;
18   (e)   Court reporters and their staff, including stenographic,
19         videographic, and clerical personnel;
20   (f)   Professional jury or trial consultants and mock jurors who have
21         signed the “Acknowledgment and Agreement to be Bound”
22         (Exhibit A);
23   (g)   Professional Vendors to whom disclosure is reasonably
24         necessary for this Action;
25   (h)   The author or recipient of a document containing the
26         information or a custodian or other person who otherwise
27         possessed or knew the information;
28   (i)   During their depositions or in court proceedings, witnesses in
                                 14
1                       this action, provided that (1) such documents or information
2                       were authored by, addressed to, or received by such persons or
3                       other persons employed by the same entity as such persons, (2)
4                       such documents or information were produced by or obtained
5                       from such persons or their employee, or (3) to whom disclosure
6                       is reasonably necessary and who have signed the
7                       “Acknowledgment and Agreement to Be Bound” (Exhibit A),
8                       unless otherwise agreed by the Designated Party or ordered by
9                       the court; and
10               (j)    Any mediator or settlement officer, and their supporting
11                      personnel mutually agreed upon by any of the parties engaged in
12                      settlement discussions.
13
14   9.    PROTECTED MATERIAL SUBPOENAED OR ORDERED
15         PRODUCED IN OTHER LITIGATION
16         If a Party is served with a discovery request, subpoena, or a court order from
17   another litigation that compels disclosure of any information or items designated in
18   this Action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
19   ATTORNEYS’ EYES ONLY,” that Party must:
20         (a)   Promptly notify in writing the Designating Party. Such notification
21               shall include a copy of the subpoena or court order;
22         (b)   Promptly notify in writing the party who caused the subpoena or order
23               to issue in the other litigation that some or all of the material covered
24               by the subpoena or order is subject to this Stipulated Protective Order.
25               Such notification shall include a copy of this Stipulated Protective
26               Order; and
27         (c)   Cooperate with respect to all reasonable procedures sought to be
28               pursued by the Designating Party whose Protected Material may be
                                              15
1                 affected.
2          If the Designating Party timely seeks a protective order, the Party served with
3    the discovery request, subpoena, or court order shall not produce any information
4    designated in this action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
5    ATTORNEYS’ EYES ONLY” before a determination by the Court from which the
6    subpoena or order issued, unless the Party has obtained the Designating Party’s
7    permission. The Designating Party shall bear the burden and expense of seeking
8    protection in that court of its confidential material and nothing in these provisions
9    should be construed as authorizing or encouraging a Receiving Party in this Action
10   to disobey a lawful directive from another court.
11
12   10.   A NONPARTY’S PROTECTED MATERIAL SOUGHT TO BE
13         PRODUCED IN THIS LITIGATION
14         10.1. Application.
15                (a)    The terms of this Stipulated Protective Order are applicable to
16                       information produced by a Nonparty in this Action and
17                       designated as “CONFIDENTIAL” or “HIGHLY
18                       CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” Such
19                       information produced by Nonparties in connection with this
20                       litigation is protected by the remedies and relief provided by this
21                       Stipulated Protective Order. Nothing in these provisions should
22                       be construed as prohibiting a Nonparty from seeking additional
23                       protections.
24                (b)    Both Parties shall be treated as a Receiving Party with respect to
25                       any information produced by a Nonparty in this action. To the
26                       extent that a Party obtains information from a Nonparty via
27                       subpoena, or otherwise, the Party shall produce the information
28                       to the other Party within ten (10) business days, unless the Party
                                               16
1                   can demonstrate good reason why it is not possible to do so.
2    10.2. Notification.
3                   In the event that a Party is required, by a valid discovery
4          request, to produce a Nonparty’s confidential information in its
5          possession, and the Party is subject to an agreement with the Nonparty
6          not to produce the Nonparty’s confidential information, then the Party
7          shall:
8          (a)      Promptly notify in writing the Requesting Party and the
9                   Nonparty that some or all of the information requested is subject
10                  to a confidentiality agreement with a Nonparty;
11         (b)      Promptly provide the Nonparty with a copy of the Stipulated
12                  Protective Order in this Action, the relevant discovery
13                  request(s), and a reasonably specific description of the
14                  information requested; and
15         (c)      Make the information requested available for inspection by the
16                  Nonparty, if requested.
17   10.3. Conditions of Production.
18                  If the Nonparty fails to seek a protective order from this Court
19         within fourteen (14) days after receiving the notice and accompanying
20         information, the Receiving Party may produce the Nonparty’s
21         confidential information responsive to the discovery request. If the
22         Nonparty timely seeks a protective order, the Receiving Party shall not
23         produce any information in its possession or control that is subject to
24         the confidentiality agreement with the Nonparty before a
25         determination by the Court. Absent a court order to the contrary, the
26         Nonparty shall bear the burden and expense of seeking protection in
27         this Court of its Protected Material.
28
                                          17
1    11.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
2          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
3    Protected Material to any person or in any circumstance not authorized under this
4    Stipulated Protective Order, the Receiving Party immediately must (1) notify in
5    writing the Designating Party of the unauthorized disclosures, (2) use its best
6    efforts to retrieve all unauthorized copies of the Protected Material, (3) inform the
7    person or persons to whom unauthorized disclosures were made of all the terms of
8    this Stipulated Protective Order, and (4) request such person or persons to execute
9    the “Acknowledgment and Agreement to be Bound” (Exhibit A).
10
11   12.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
12         PROTECTED MATERIAL
13         When a Producing Party gives notice to Receiving Parties that certain
14   inadvertently produced material is subject to a claim of privilege or other
15   protection, the obligations of the Receiving Parties are those set forth in Federal
16   Rule of Civil Procedure 26(b)(5)(B) and as set forth in this Stipulated Protective
17   Order. This provision is not intended to modify whatever procedure may be
18   established in an e-discovery order that provides for production without prior
19   privilege review. In accordance with Federal Rule of Evidence 502(d), the
20   attorney-client privilege or work-product protection is not waived as a result of the
21   disclosure of information in connection with this litigation through inadvertence or
22   error. Such production of documents or information subject to attorney-client
23   privilege, work-product immunity, or any other applicable privilege shall not
24   constitute a waiver of, nor a prejudice to, any claim that such or related material is
25   Protected Material, privileged or protected by the work-product immunity or any
26   other applicable privilege, provided that the Producing Party notifies the Receiving
27   Party in writing promptly upon discovery of such information. Within five (5)
28   business days of receiving such notice, the Receiving Party shall return such
                                               18
1    information or documents or confirm in writing that it has taken reasonable steps to
2    permanently delete all electronic copies of such documents from electronic records
3    and to destroy all paper copies. If the Receiving Party has disclosed the
4    information to others before being notified of the claim of privilege or protection,
5    the Receiving Party must take reasonable steps to retrieve and return or destroy the
6    disclosed information. No use shall be made of such documents or information
7    during deposition or at trial, nor shall such documents or information be shown to
8    anyone after the request that they be returned. The Receiving Party may move the
9    court for an order compelling production of such information (based on information
10   independent of the content of the allegedly privileged materials in question), but the
11   motion shall not assert as a ground for production the fact or circumstances of the
12   inadvertent production. If a claim is disputed, the Receiving Party shall not use or
13   disclose a document or information for which a claim of privilege or immunity is
14   made pursuant to this paragraph for any purpose until the matter is resolved by
15   agreement of the parties or by a decision of this Court. If a party becomes aware
16   that it has received documents that are clearly privileged, the party receiving the
17   privileged documents will promptly notify the Producing Party of receipt of the
18   documents and return or destroy all copies of the privileged documents, if the
19   Producing Party so requests within ten (10) business days after being advised of the
20   inadvertent production. If the Producing Party does not request return or
21   destruction of the identified privileged documents within this ten (10) business day
22   time period, the Producing Party will be deemed to have waived the privilege, but
23   only with respect to the specific documents identified.
24
25   13.   MISCELLANEOUS
26         13.1. Right to Further Relief.
27                      Nothing in this Stipulated Protective Order abridges the right of
28                any person to seek its modification by the Court in the future.
                                               19
1    13.2. Right to Assert Other Objections.
2                By stipulating to the entry of this Stipulated Protective Order, no
3          Party waives any right it otherwise would have to object to disclosing
4          or producing any information or item on any ground not addressed in
5          this Stipulated Protective Order. Similarly, no Party waives any right
6          to object on any ground to use in evidence of any of the material
7          covered by this Stipulated Protective Order.
8    13.3. Filing Protected Material.
9                A Party that seeks to file under seal any Protected Material must
10         comply with Local Rule 79-5. Protected Material may only be filed
11         under seal pursuant to a court order authorizing the sealing of the
12         specific Protected Material at issue. If a Party's request to file
13         Protected Material under seal is denied by the Court, then the
14         Receiving Party may file the information in the public record unless
15         otherwise instructed by the Court.
16   13.4. Use of a Party’s Own Protected Material.
17               Nothing in this Stipulation and Protective Order restricts in any
18         way a Party’s use or disclosure of its own Protected Material.
19   13.5. No Presumption as to Confidentiality.
20               The fact that information is marked with a confidentiality
21         designation under the Protective Order shall not be deemed to be
22         determinative of what a trier of fact may determine to be confidential,
23         proprietary, or a trade secret. The fact that any information is disclosed
24         used, or produced in this action with a confidentiality designation shall
25         not be offered in any action or proceeding before any court, agency, or
26         tribunal as evidence of or concerning whether or not such information
27         is admissible, confidential, or proprietary.
28
                                        20
1          13.6. No Modification of Existing Rights.
2                        This Protective Order shall not abrogate or diminish any
3                 contractual, statutory, or other legal obligation or right of any Party or
4                 person with respect to any Protected Material.
5
6    14.   FINAL DISPOSITION
7          Within sixty (60) days after the latest of any final disposition, as defined in
8    Section 5, of this action, each Receiving Party must return all Protected Material to
9    the Producing Party or destroy such material. As used in this subdivision, “all
10   Protected Material” includes all copies, abstracts, compilations, summaries, and any
11   other format reproducing or capturing any of the Protected Material. Whether the
12   Protected Material is returned or destroyed, the Receiving Party must submit a
13   written certification to the Producing Party (and, if not the same person or entity, to
14   the Designating Party) by the 60-day deadline that (1) identifies (by category,
15   where appropriate) all the Protected Material that was returned or destroyed and
16   (2) affirms that the Receiving Party has not retained any copies, abstracts,
17   compilations, summaries or any other format reproducing or capturing any of the
18   Protected Material. To the extent it is not reasonably possible to destroy or return
19   certain Protected Material in the possession of a Receiving Party—such as
20   information that may reside on Parties’ and Counsel’s respective firms’ or other
21   electronic disaster recovery systems that are overwritten in the normal course of
22   business, or information that may reside in electronic files which are not reasonably
23   accessible—such Receiving Party agrees to maintain the confidentiality of such
24   Protected Material and shall provide a written certification to that effect.
25   Notwithstanding this provision, Parties and Counsel shall not be required to delete
26   information that may reside on their respective firms’ or other electronic disaster
27   recovery systems that are overwritten in the normal course of business, or
28   information that may reside in electronic files which are not reasonably accessible.
                                               21
1    Counsel are entitled to retain archival copies of all pleadings; motion papers; trial,
2    deposition, and hearing transcripts; legal memoranda; correspondence; deposition
3    and trial exhibits; expert reports, and associated exhibits, attorney work product,
4    and consultant and expert work product, even if such materials contain Protected
5    Material. Any such archival copies that contain or constitute Protected Material
6    remain subject to this Stipulated Protective Order as set forth in Section 5.
7
8    15.   VIOLATION
9          Any violation of this Stipulated Order may be punished by any and all
10   appropriate measures including, without limitation, contempt proceedings and/or
11   monetary sanctions.
12
13   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
14
15         Respectfully submitted,
16
17   Dated: June 16, 2021                    FENWICK & WEST LLP
18                                           By: /s/ Eric Ball
                                                Eric Ball (CSB No. 241327)
19                                              eball@fenwick.com
                                                Rajiv Patel (CSB No. 178946)
20                                              rpatel@fenwick.com
                                                801 California Street
21                                              Mountain View, CA 94041
                                                Telephone: 650.988.8500
22                                              Facsimile: 650.938.5200
23                                               Michael Sacksteder (CSB No. 191605)
                                                 msacksteder@fenwick.com
24                                               555 California Street
                                                 San Francisco, CA 94104
25                                               Telephone: 415.875.2300
26                                               Attorneys for Plaintiff Shinmax Industry
                                                 Co., Ltd.
27
28
                                               22
1    Dated: June 16, 2021                  SCHIFFER & BUUS APC
2                                          By:/s/ William L. Buus
                                               William L. Buus (SBN 180059)
3                                              wbuus@schifferbuus.com
                                               SCHIFFER & BUUS APC
4                                              959 South Coast Drive, Suite 385
                                               Costa Mesa, CA 92626
5                                              Telephone:      (949) 825-6140
                                               Facsimile:      (949) 825-6141
6
                                               Hubert H. Kuo (SBN 204036)
7                                              hkuo@ardentlawgroup.com
                                               ARDENT LAW GROUP, PC
8                                              4340 Von Karman Ave., Suite 290
                                               Newport Beach, CA 92660
9                                              Telephone:    (949) 299-0188
                                               Facsimile:    (949) 299-0127
10
                                               Attorneys for Defendant Wahuda LLC
11
12
13
14
                                      ATTESTATION
15
16         Pursuant to Local Rule 5-4.3.4(2)(i), I hereby attest that concurrence in the

17   filing of this document has been obtained from all signatories above.
18   Dated: June 16, 2021                  By:/s/ Eric Ball
19                                             Eric Ball

20
21
22
23   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                                    ORDE
                                       ERED.

24
25   Dated:    06/17/21
                                                   Marriaa A
                                                   Maria   A.. A
                                                               Audero
                                                                udero
26                                                 United
                                                   Uni
                                                     ited d States Magistrate Judge
27
28
                                              23
1                                          EXHIBIT A
2                 ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
3            I,                                [full name], of
4                          [address], declare under penalty of perjury that I have read in its
5    entirety and understand the Stipulated Protective Order that was issued by the
6    United States District Court for the Central District of California on
7    [date] in the case of Shinmax Industry Co., LTD. v. Wahuda LLC a/k/a Wahuda
8    Tools, Civil Action Case No. 2:20-cv-9498-JWH-MAA. I agree to comply with
9    and to be bound by all the terms of this Stipulated Protective Order, and I
10   understand and acknowledge that failure to so comply could expose me to sanctions
11   and punishment in the nature of contempt. I solemnly promise that I will not
12   disclose in any manner any information or item that is subject to this Stipulated
13   Protective Order to any person or entity except in strict compliance with the
14   provisions of this Stipulated Protective Order.
15           I further agree to submit to the jurisdiction of the United States District Court
16   for the Central District of California for the purpose of enforcing the terms of this
17   Stipulated Protective Order, even if such enforcement proceedings occur after
18   termination of this action. I hereby appoint                               [full name]
19   of                                                     [address and telephone number]
20   as my California agent for service of process in connection with this action or any
21   proceedings related to enforcement of this Stipulated Protective Order.
22
23   Signature:
24   Printed Name:
25   Date:
26   City and State Where Sworn and Signed:
27
28
                                                 24
